DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 15, the units of nitrogen permeability are not consistent with the teachings of the original disclosure. The specification teaches --cm3∙mm/m2/day/atm--, not “cm3/m2/day/atm” as claimed. There is no teaching in the original disclosure or claims of the units recited in new claim 15. Accordingly, Applicant was not in possession of this claimed range at the time the application was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, it is unclear how the first and second layers in the body of the claim relate to the two layers recited in the preamble. Related to this issue, there is no antecedent basis for the strips of a first layer or the strips of a second layer. Moreover, the preamble recites “reinforcing strips”, whereas the body of the claim only recites strips, making it a little unclear if the recited “strips” of the first and second layers are “reinforcing strips”. Additionally, it is unclear if the “two layers of strips” refers to the preamble language or the first and second layers recited in the body of the claim.
	Regarding claim 4, it is unclear if this language is indicating an intended use of the assembly or a positive step of arranging the assembly in the claimed manner.
	Regarding claim 5, as in claim 4, it is unclear if this language is indicating a intended use wherein the claimed structure can be formed, or rather, if this claim positively requires forming the structure as recited. In particular, there are no positive steps of forming, providing or combining the recited layers, which makes it unclear which, if any, of such steps are implicitly required.
	Regarding claim 6, it is unclear which layer is being referenced by “a layer”. It is also unclear which strips are being referenced by “the strips”.
	Regarding claim 7, it is unclear if the “two layers of strips” refers to the preamble language of parent claim 1 or the first and second layers recited in the body of parent claim 1.
	Regarding claim 8-9 and 15-16, it is unclear which strips are being referenced by “the strips”.
	Regarding claim 11, it is unclear if a positive step of calendering is required, or rather if this is a “product-by-process” type limitation. Moreover, it is entirely unclear what the calendering step requires. There is no indication of which layers or materials are formed by a calender or fed thereto.
	Regarding claim 16, parent claim 1 is directed to a method of making a reinforcing structure. It is entirely unclear how the limitation of claim 16 is directed to making the reinforcing structure. Rather, claim 16 appears to be directed to a limitation of using the reinforcing structure. It is unclear if this is merely indicating a functional property of the reinforcing structure, i.e. being suitable as a first layer of a green tire. It is also unclear if claim 16, which appears to be directed to using the reinforcing structure, is positively limited to the recited steps of making the reinforcing structure recited in parent claim 1, or rather if the reinforcing structure recited in claim 16 is a “product-by-process” type limitation which is not limited to particular manufacturing steps.
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Regarding claim 16, parent claim 1 is directed to a method of manufacturing a reinforcing structure. Claim 16 improperly removes this limitation by claiming a method of using, rather than a method of making, the reinforcing structure. Accordingly, claim 16 fails to properly further limit parent claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Navaux (US 5223061).
	Regarding claim 1, Navaux teaches a method of manufacturing a reinforcing structure for a tire in the form of a stratified assembly formed of two layers of reinforcing strips of completely connected cross section, and flattened in shape, comprising the steps of laying the strips of each layer side by side in a main direction of laying, spacing the strips of a first layer apart by a distance that is less than a width of the strips of a second layer and in such a way that edges of the strips of the first layer overlap edges of the strips of the second layer, and wherein the two layers of strips are separated by a layer of uncoupling rubber (Figure 6; column 2, lines 6-16; column 3, lines 52-68; column 4, lines 1-2; column 7, lines 5-32). In particular, Navaux teaches strips 15 mm wide spaced by a few mm and illustrates the overlap in Figure 6. There is nothing in claim 1 which distinguishes over the layers of Navaux or the manner of forming the structure by winding and interposing rubber layers as taught by Navaux.
	Regarding claim 2, this limitation is suggested by the above noted teaching of strips 15 mm wide spaced by a few mm.
	Regarding claim 4, Navaux clearly teaches this additional limitation.
	Regarding claims 6-7, these limitations are implicitly indicated by the above noted teaching of strips 15 mm wide spaced by a few mm and the overlap illustrated in Figure 6.
	Regarding claim 11, this claim does not require a positive step of calendering, nor does it require any particular manner of performing such calendering. The strips taught by Navaux are cord reinforced strips have a structure, cords embedded in rubber, which is consistent with manufacture by calendering, thus satisfying this limitation regardless of whether the strips were produced by another method such as crosshead extrusion. There is no requirement in claim 11 of a step of calendering to form the entire reinforcing structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Navaux as applied to claims 1-2, 4, 6-7 and 11 above.
	Regarding claim 8, Navaux teaches a width of at least a few mm to about 15 mm (column 3, lines 56-61). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.

Claims 1-2, 4-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma (US 5387303) in view of Justine (EP 2781369 A1) and Abdallah (US 2002/0134481).
	Regarding claim 1, Azuma teaches a method of manufacturing a reinforcing structure for a tire in the form of a stratified assembly formed of first and second layers of reinforcing elements comprising the steps of laying the reinforcing elements of each layer side by side in a main direction of laying, spacing reinforcing elements of a first layer apart by a distance, wherein the two layers of reinforcing elements are separated by a layer of uncoupling rubber (Abstract; Figures 7-9; column 4, lines 1-4; column 7, lines 19-68).
	Azuma differs from claim 1 in that:
i.	Azuma teaches cord reinforcing elements rather than strip reinforcing elements of completely connected cross-section, flattened in shape.
ii.	Azuma does not teach spacing strip reinforcing elements of the first layer apart by a distance that is less than the width of the strip reinforcing elements of the second layer and in such a way that the edges of the strip reinforcing elements of the first layer overlap the edges of the strip reinforcing elements of the second layer.
	(i)	Azuma teaches the reinforcing structure is useful for forming a carcass of a pneumatic tire (column 7, lines 27-32). In the formation of a similar reinforcing structure useful for forming a carcass of a pneumatic tire, Justine teaches replacing cord reinforcing elements with strip reinforcing elements having a completely connected cross-section, flattened in shape. The strip reinforcing elements allow for thinner reinforcing layers, reduced weight and improvements in rolling resistance (paragraphs 1-4 and 7-11; Figure 2). Moreover, the strip reinforcing elements may be processed into reinforcing layers of elastomeric products in a largely analogous manner to the processing of conventional cord reinforcements (paragraphs 16-17). While Figure 2 only shows a first layer of reinforcing elements, Justine clearly suggests two or more layers of reinforcing elements may be used, naturally to provide the required reinforcement (paragraph 26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cord reinforcement of Azuma with the strip reinforcement suggested by Justine because one of ordinary skill in the art would have been motivated to achieve the above noted advantages in accordance with the teachings of Justine.
	(ii)	Azuma illustrates that the reinforcing elements may be approximately vertically aligned or staggered (Figures 8-9; column 7, lines 56-66). Abdallah, also directed to carcass ply reinforcement material, provides a similar teaching that the reinforcing elements of first and second layers may be staggered or “unstaggered” (i.e. aligned, Figure 3; paragraphs 2, 23 and 30). Abdallah also explains that multiple layers of reinforcing elements may be used to enhance the durability of a tire (paragraph 30) and that multiple layers of reinforcement may be required for a particular tire construction (paragraphs 4 and 7). Thus it is recognized in the art that staggered and aligned layers of reinforcing elements in adjacent layers of such reinforcing elements are both suitable configurations for providing the desired reinforcement. In the staggered alternative of both Azuma and Abdallah, the offset of the second layer is approximately one half of the pitch between reinforcing elements such that reinforcing elements of the second layer are each approximately centered in a horizontal direction between two reinforcing elements of the first layer, as seen in Figure 3 of Abdallah and Figure 9 of Azuma. The examiner will refer to this configuration as “center staggered” for brevity. For the reasons provided above, it is suggested by Azuma and Abdallah that the reinforcing elements in the modified method of Azuma may provide suitable reinforcement in either an aligned or center staggered configuration.
	As to the claimed spacing and overlap, when placing the strip reinforcing elements suggested by Justine in a center staggered configuration, they naturally provide such spacing and overlap when spaced apart as suggested by Justine. In particular Justine suggests a spacing d between the strips of from 0 to L, where L is the width of the strips (paragraph 13; Figure 2). When the spacing is less than L, naturally there is overlap. When the spacing is less than 0.6 L the overlap is greater than 0.2 L or 20% of the width of the strips (claim 2). When the spacing is 0 to 0.43 L, the overlap is 0.2 p (at a spacing of 0.43 L) to 0.5 p (at a spacing of 0), where p is the pitch between adjacent strips (claim 7). These values are readily calculated from the pitch p, which is the sum of the strip width L and spacing d between strips (p = L + d); and the overlap r, which is related to width and spacing by r = (L - d)/2, as is readily seen from Applicant’s Figures 4-5, which illustrate center staggered configurations. Thus spacing values in the range taught by Justine provide the claimed overlap, an overlap r of at least 20% of the width L of the strips (claim 2), and an overlap r between 0.2 and 0.5 times the pitch p (claim 7). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the strips of the modified method of Azuma in a center staggered relationship having overlap or overlap in the claimed ranges because one of ordinary skill in the art would have been motivated to use a known suitable configuration of reinforcing elements to provide sufficient reinforcement in view of the teachings of Azuma and Abdallah, and to separate the strips in a given layer by suitable spacing values in the range taught by Justine for providing the desired reinforcement.
	Claim 2 is satisfied for the reasons provided above.
	Regarding claim 4, this limitation is clearly suggested by Azuma (Figure 9) and Abdallah (Figure 3) for providing a suitable reinforced elastomeric material for incorporation into a tire.
	Regarding claim 5, the claimed 5 layer configuration is clearly suggested by Azuma (Figure 9) and Abdallah (Figure 3) for providing a suitable reinforced elastomeric material for incorporation into a tire. Abdallah further teaches a total thickness of about 0.5 to 2 mm and a spacing between reinforcing elements of at least 0.1 mm (paragraph 22). This minimum spacing provides tire durability (paragraph 30). Justine teaches a preferred strip reinforcing element thickness of 0.04 to 0.4 mm (paragraph 21). For approximately equal elastomer layer thicknesses as illustrated in Azuma and Abdallah, the total thickness suggested by Abdallah corresponds to a thickness of each elastomer layer of about 0.1 to 0.6 mm for strip reinforcing elements having a thickness over the range of 0.04 to 0.4 mm. As noted above, Abdallah suggests a minimum elastomer layer thickness of about 0.1 mm. Thus values well within the claimed ranges naturally flow from the total thickness suggested by Abdallah, the strip thickness taught by Justine, and the approximately equal elastomer layer thicknesses as illustrated in Azuma and Abdallah. As noted above, a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claim 6, as noted above, Justine suggests a spacing between strips of less that the strip width. This corresponds to a pitch of less than twice the strip width.
	Claims 7 is satisfied for the reasons provided above.
	Regarding claims 8-10, Justine prefers a strip width 0.3 to 10 mm, an strips made of a single material such as polyamide for providing suitable reinforcing strips (paragraphs 7-9).
	Regarding claim 11, Azuma clearly suggests forming the modified structure by calendering. Moreover, as noted above, Justine teaches the strip reinforcing elements may be processed into reinforcing layers of elastomeric products in a largely analogous manner to the processing of conventional cord reinforcements (paragraphs 16-17).
	Regarding claim 15, Justine was applied in the modified method of Azuma for using strip reinforcing elements. However, Justine does not recite the nitrogen permeability of such materials. Justine suggests polyamide or polyester strips (paragraphs 7-9 and 20), materials also used by Applicant (Applicant’s specification, paragraph 41). Since Applicant and Justine are directed to the same strip materials, it is reasonable to expect they have the same nitrogen permeability. The specification uses the unit cm3∙mm/m2/day/atm, which is independent of strip thickness. The claimed unit, which as noted above, is not taught in the original disclosure, leaves out the “mm” and is thus thickness dependent. In any event, as noted above, Justine suggests strips having a thickness in the claimed range of claim 5, thus also indicating a strip thickness used by Applicant.
	Regarding claim 16, to the extent that this claim is directed to an intended use of the reinforcing structure, the reinforcing structure of each applied referenced may be a tire carcass layer, and is thus clearly capable of being used in this manner. In any event, while not recited by Azuma, Abdallah clearly suggests this limitation for providing a first layer of a green tire comprising a carcass layer (Figure 2; paragraphs 19). While Abdallah provides an inner liner, naturally to provide an air tight structure, which satisfies the claimed air tight carcass reinforcing structure, such is not precluded by the plain language of claim 16. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this additional limitation in the modified method of Azuma because one of ordinary skill in the art would have been motivated to suitably form a carcass layer of a green tire in a known manner, as suggested by Abdallah.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Azuma in view of Justine and Abdallah as applied to claims 1-2, 4-11 and 15-16 above, and further in view of Le Clerc (US 2013/0240104).
	Regarding claim 3, Justine was applied in the modified method of Azuma for using strip reinforcing elements. However, Justine does not recite the elastic modulus of the strip materials. Justine suggests polyamide or polyester strips (paragraphs 7-9 and 20). Justine further teaches that elastic modulus would be selected in a known manner by the person of ordinary skill in the art according to the reinforcement requirements. Le Clerc suggests a modulus of greater than 500 MPa for strip reinforcement in tires such as polyamide or polyester strip reinforcement (Abstract; paragraphs, 38, 46 and 60). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the strips with an elastic modulus in the claimed range in the modified method of Azuma because one of ordinary skill in the art would have been motivated to known desirable elastic modulus values for similar materials used in the reinforcement of tires, as evidenced by Le Clerc.

Response to Arguments
Applicant's arguments filed 14 July 2021 have been fully considered but they are not persuasive.
	Applicant argues the strips of Navaux stick to the intermediate rubber layer and thus the intermediate layer does not constitute an uncoupling layer. In response there is nothing in the claims or specification which precludes sticking of the strips to the intermediate rubber layer. Accordingly, this argument is not commensurate in scope with the claims.
	Applicant argues the dashed lines of Navaux are merely schematic. In response, these are not dashes, but rather are the strips of material, and are clearly illustrated as overlapping.  See Navaux (column 7, lines 5-33). Applicant argues Figure 6 illustrates strips of different widths. In response, it is reasonably clear from Navaux that strips may be the same width (column 3, lines 56-61).
	Applicant argues Justine teaches away from the claimed overlap. The examiner respectfully disagrees. There is no teaching in Justine to avoid such overlap. With respect to an inner airtight layer, such is not precluded by the claims. This argument is not commensurate in scope with the claims. As to motivation to provide the claimed overlap, Azuma and Abdallah were relied upon for suggesting this configuration. The rejection is based on a combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	New claims 15 and 16 have been addressed in the new grounds of rejection applied above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). The new grounds of rejection were necessitated by the changes made to the claims in the most recent amendment and the addition of new claims 15-16.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745